DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 08/07/2019 & 10/02/2019. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, and 12-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sarver et al. (US 20010033362, hereinafter Sarver). 

Regarding Claim 1, Sarver discloses a  system for measuring a posterior corneal surface of a cornea of an eye ([0059], obtaining corneal thickness information from the corneal surfaces), comprising: 
a plurality of cameras, each camera configured to generate image data representing a part of the eye, the part posterior to the cornea, the image data describing locations of a plurality of features of the part of the eye ([0061], [0063], [0065], [0089], advanced corneal topography/wave front aberration measurement with keratometric target source (K1) with illumination source, projected cross source (Cross), a diode laser (Laser), neutral density filter (NDF), multiple resolution micro-lens arrays (MLA1 and MLA2) with imaging cameras (C4 and C5), s); and 
a computer comprising:  a memory configured to: 
store the image data from the cameras ([0016], FIG. 14, viewing pattern by the front-view camera (C3) to image the horizontal portion of the cross and the left- and right-view cameras (C1 and C2) to image the vertical portion of the cross;  [0115]- [0116], loading corneal data); 
store a description of the shape of an anterior corneal surface of the cornea ([0016], providing a starting point for the corneal thickness and corneal back surface measurements.  [0116]- [0117],  initializing corneal back surface using the horizontal and vertical meridian data);and 
one or more processors configured to apply a ray-tracing process to determine the shape of the posterior corneal surface, the ray-tracing process comprising: 
define a plurality of rays, each ray traced from a camera of the plurality of cameras, through the anterior corneal surface and the posterior corneal surface, and to the part of the eye ([0089], ray tracing of a light segment from a source through the cornea and back to a camera; [0095], Use ray tracing to find the thickness of the cornea and the points on the corneal back surface);
determine a plurality of constraints for the rays, the constraints calculated using the description of the shape of the anterior corneal surface and locations of the features in the image data ([0089], [0092]-[0094], [0104],  Constrain the system of equations according to the partial derivatives; [0122]; [0137]); and
optimize a plurality of parameters according to the constraints, the optimized parameters describing the shape of the posterior corneal surface ([0121], Adjust the thickness of the cornea to better match the rays at the pupil contour point; [0125]).
Regarding Claim 2, Sarver discloses the system of claim 1, wherein the processors determine the constraints for the rays by: for each ray traced from a camera, calculating an anterior point where the ray intersects with the anterior corneal surface according to a position of the camera relative to the eye ([0089], ray tracing of a light segment from a source through the cornea and back to a camera; [0095], Use ray tracing to find the thickness of the cornea and the points on the corneal back surface).
Regarding Claim 3, Sarver discloses the system of claim 1, wherein the processors determine the constraints for the rays by: for each ray, calculating an anterior angle by which the anterior corneal surface refracts the ray according to the shape of the anterior corneal surface at  an anterior point where the ray intersects the anterior corneal surface ([0089], FIG. 4,  direction of ray tracing).
Regarding Claim 4, Sarver discloses the system of claim 1, wherein the processors determine the constraints for the rays by: for each ray, calculating a posterior point where the ray intersects with the posterior corneal surface according to a position of the ray subsequent to the refraction by the anterior corneal surface ([0089], FIG. 4,  a distal edge strikes the cornea at point B and the segment is refracted, a refracted proximal edge intersects the back corneal surface at D and part of the light is reflected to point E).
Regarding Claim 5, Sarver discloses the system of claim 4, wherein the processors determine the constraints for the rays by: assuming a shape of the posterior corneal surface; and for each ray, calculating a posterior angle by which the posterior corneal surface refracts the ray according to the assumed shape of the posterior corneal surface at a posterior point where the ray intersects the posterior corneal surface ([0089], FIG. 4,  estimate of the index of refraction of the cornea and an estimate of the corneal front surface allow the ray tracing, and the solution of the corneal back surface point and thickness at the neighborhood of BCDE).
Regarding Claim 6, Sarver discloses the system of claim 1, wherein the processors determine the constraints for the rays by, for each feature: identifying the rays corresponding to that feature; and from the image data from at least two cameras, calculating one or more least distances among the rays ([0112], performing the reconstruction of the corneal back surface and corneal thickness measurements, the corneal front surface, the pupil contour from all three of the left-, front-, and right-view images, and the projected cross data).
Regarding Claim 7, Sarver discloses the system of claim 1, wherein the processors optimize the parameters according to the constraints by: identifying values for the parameters, where the values optimize agreement between the image data from the cameras ([0065], provides the function of the usual reflection-based corneal topography system (Gills 1995). The left- and right- view cameras (C1 and C2) provide the ability to measure the corneal front surface to the horizontal limbal margin with significant overlap between the regions that allows the generation of a mathematical representation of the front surface of the cornea).
Regarding Claim 10, Sarver discloses the system of claim 1, wherein the processors further calculate the shape of the posterior corneal surface according to the optimized parameters ([0124]-[0125], solving the system of equations for the corneal back surface, comparing the current surface with the previous surface ).
Regarding Claims 11-16, Method claims 11-16 of using the corresponding system claimed in claims 1-6, such that the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarver et al. (US 20010033362, hereinafter Sarver) in view of  Mrochen et al. (US 20180125355, hereinafter Mrochen).  
Regarding Claim 8, Sarver discloses the system of claim 1, but does not explicitly disclose wherein the processors optimize the parameters according to the constraints by: identifying values for the parameters, where the values minimize a plurality of least distances among the rays.
Mrochen teaches from the same field of endeavor wherein the processors optimize the parameters according to the constraints by: identifying values for the parameters, where the values minimize a plurality of least distances among the rays  ([0120] , FIG. 8, iterating Steps 502, 504, 506 to improve the accuracy of the found solution; [0133] FIG. 8,  rays are refracted onto the common intersection point and the  raytracing model incorporates a posterior corneal surface located at an average central corneal thickness (CCT); [0134], estimating the position by taking the average  position of the back traced ray positions at a distance z that minimizes the contour length of the line segments connecting the multiple ray positions within the anterior segment of the eye).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of measuring the light intensity as taught by Mrochen ([0134]) into the posterior corneal surface measuring  system of Sarver in order to provide accurate control of the eye position with respect to the measurement apparatus (Mrochen, [0006]).
Furthermore, the teaching of the prior art of values minimize a plurality of least distances among the rays  is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of values minimize a plurality of least distances among the rays would have yielded predictable results of improving quality of corneal surface measurement.
Regarding Claim 9, Sarver discloses the system of claim 1, but does not explicitly disclose wherein the processors optimize the parameters according to the constraints by: identifying values for the parameters, where the values minimize a sum of a plurality of least distances among the rays.
Mrochen teaches from the same field of endeavor wherein the processors optimize the parameters according to the constraints by: identifying values for the parameters, where the values minimize a sum of a plurality of least distances among the rays ([0120] , FIG. 8, iterating Steps 502, 504, 506 to improve the accuracy of the found solution; [0133] FIG. 8,  rays are refracted onto the common intersection point and the  raytracing model incorporates a posterior corneal surface located at an average central corneal thickness (CCT); [0134], estimating the position by taking the average  position of the back traced ray positions at a distance z that minimizes the contour length of the line segments connecting the multiple ray positions within the anterior segment of the eye)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of measuring the light intensity as taught by Mrochen ([0134]) into the posterior corneal surface measuring  system of Sarver in order to provide accurate control of the eye position with respect to the measurement apparatus (Mrochen, [0006]).
Furthermore, the teaching of the prior art of values minimize a plurality of least distances among the rays  is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of values minimize a plurality of least distances among the rays would have yielded predictable results of improving quality of corneal surface measurement.
Regarding Claim 17, Method claim 17 of using the corresponding system claimed in claim 8, such that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487